Citation Nr: 1311835	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-30 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of in-service asbestos exposure.

2.  Entitlement to service connection for chronic bronchitis, as a result of in-service asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to November 1958. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current COPD is related to in-service asbestos exposure.

2.  The Veteran's current bronchitis is related to in service asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for bronchitis have been met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefits sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claims.

II.  Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

There are no specific statutory or regulatory criteria governing claims of entitlement to service connection for residuals of asbestos exposure. McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993).  Likewise, applicable criteria provide no presumption of service connection for asbestos exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that M21-1 does not create a presumption of exposure to asbestos solely from shipboard service).

VA has provided guidelines for the adjudication of asbestos exposure claims in the Adjudication Procedure Manual M21-1R (M21-1R), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29.  Additional guidance is found in M21-1R, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  The VA General Counsel has held that these M21-1R guidelines establish claim development procedures which adjudicators are required to follow in claims involving asbestos-related diseases. VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

These guidelines provide that VA must determine whether military records demonstrate evidence of exposure to asbestos in service and whether there is pre- or post-service evidence of asbestos exposure.  Then, VA must determine the relationship between the claimed diseases and such asbestos exposure, keeping in mind latency and exposure information provided in M21-1R, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  This information provides that the latency period varies from 10 to 45 years between first exposure and development of the disease.  The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  VA recognizes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. Veterans Benefits Administration  Manual M21-1R, Part IV, Subpart ii, Section C, Paragraph 9.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual background and analysis

The Veteran contends that he currently suffers from a pulmonary disability, as a result of in-service asbestos exposure during his service aboard ship in the Navy as a boiler technician's mate.  In the alternative he contends that the COPD is the result of "Asian flu" he was treated for in service in July 1957.
  
The Veteran reports that he had significant exposure to asbestos during service.  
The Veteran's service personnel records indicate that he served in the Navy, and that his military occupational specialty was that of a boiler technician.  His records further indicate that he likely served in the engine room of Navy ships.  Thus, the Board concedes exposure to asbestos in service. 

Service medical records are entirely silent as to any evidence of asbestosis or of COPD.  Likewise, there is no evidence of any complaints of or treatment for a condition described as, "Asian flu," in the Veteran's service treatment records.  He was seen and treated on July 1, 1957 for a cold and a headache.  His November 1958 separation examination was normal.  Nonetheless he is competent to report a contemporaneous diagnosis, such as Asian flu.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

A January 2003 VA outpatient treatment record shows that the Veteran was seen to establish care and medication through VA.  He had not seen a regular physician since September 2000.  A medical history noted the Veteran reported a 120 pack year history of cigarette smoking.  He currently smoked a pipe.  He stated that he was not interested in quitting smoking.  He denied shortness of breath (SOB), asthma, or chest pains.  

The treatment provider noted that his lungs were clear to auscultation without wheezes, rales, or rhonchi.  There were decreased breath sounds throughout, bilaterally.  The diagnosis included tobacco abuse continuous.

An April 2005 VA outpatient treatment record noted that a granuloma, left mid lung was noted in a September 2003 CT scan.  The examiner noted tobacco abuse.  The Veteran currently smoked a pipe.  He had chronic SOB.  He still was not interested in cutting down or quitting smoking.  

A May 2007 VA outpatient treatment records noted, in part, continued tobacco abuse.  The Veteran currently smoked a pipe.  He stated that he had a cough, and knew it was due to smoking but he was not ready to quit.  He did not want to take any medication for the cough.  The examiner noted chronic SOB

In July 2008 the Veteran submitted a statement which included a work history subsequent to service.  This included working from January 1959 to the present (July 2008) for the Cotton Valley Solvents Company; Placid Oil Company; Nekoosa Paper Company; and, for the Weyerhaeuser Paper Company.  

The Veteran was afforded a VA examination by a physician in August 2008.  The Veteran reported 31/2 years in the Navy where he worked as a boiler man.  He started having problems breathing in 1994.  He was told that he was developing emphysema.  He currently had shortness of breath.  Any time he did physical work for 5 minutes he would be out of breath.  He reportedly had been a pipe smoker for 53 years.  He coughed several times daily, which was productive of occasional clear sputum.  It was never purulent, or bloody.

The examiner noted no history of hospitalization or surgery for a respiratory condition.  There was no evidence of trauma to the respiratory symptom; pneumothorax; emphysema; asthma; hemophytosis; wheezing; anorexia; chest pain; swelling, respiratory failure; fever; or incapacity.  

There was no evidence of anemia, cyanosis, clubbing of the fingers, or edema of the feet.  In addition his pulse oximeter O2 saturation at room air as well as his O2 saturation after walking 50 yards were both 97 percent. 

Chest X-rays revealed moderate COPD; small calcified granuloma, in the left lower lung; otherwise negative chest X-ray.

The examiner noted no abnormal respiratory findings.  The diaphragm excursion and chest expansion were both normal.  There was no chest wall scarring or deformity.  There were no conditions which could be associated with pulmonary restrictive disease.

The examiner diagnosed COPD, with no radiological evidence of asbestosis.  The examiner opined that the COPD was less likely related to asbestos exposure in service as there was no radiological evidence of any asbestosis and his COPD was most likely due to his chronic pipe smoking.

In February 2013, the Board requested a VHA medical expert advisory opinion regarding the Veteran's claim.  38 C.F.R. § 20.901(a) (2012).

In a VHA opinion in February 2013; a staff physician in the pulmonary and critical care section of a VA medical center, noted the Veteran's smoking history, and history of in-service and post-service exposure.  He opined that the current COPD was caused in part by the in-service asbestos exposure.  He noted that COPD (chronic bronchitis and emphysema) could be caused by smoking as well as "repeated exposure" to toxic dust (potentially asbestos dust).   

The physician noted that a statement from the American Thoracic Society (ATS) indicated that tobacco smoking was the predominant cause of COPD in asbestos-exposed workers who smoked.  It further noted that while the magnitude of the asbestos effect on airway function was relatively small, if superimposed on another disease process, the additional loss of function due to the asbestos effect might contribute significantly to increased function impairment.  

The examiner also opined the Veteran currently had bronchitis which was caused in part by the in-service asbestos exposure.  There was less medical literature regarding asbestos exposure and bronchitis than asbestos exposure and COPD.  However COPD included bronchitis.


Analysis

The record demonstrates that the Veteran has current lung diseases diagnosed as COPD and bronchitis.  As such, the evidence reflects that he has current disabilities.  Brammer, McLain. 

The Veteran has provided competent evidence of exposure to asbestos while serving on board ship during service.  Service personnel records confirm his service, as such, in-service asbestos exposure is demonstrated.

The Veteran has also submitted competent and credible evidence that asbestos exposure is a risk factor for COPD, and bronchitis. 

Finally, the VHA medical expert provided an opinion linking the Veteran's COPD, and bronchitis with his in-service asbestos exposure.  The VHA opinion is contrary to that of the VA examiner, but is more probative than the examiner's opinion because it includes a more detailed rationale and cites to pertinent research and studies.  

The VHA opinion did attribute only part of the current disabilities to in-service asbestos exposure, but there is no evidence clarifying what part of the disability is attributable to service connected, as opposed to non-service connected disabilities.  All of the disability is; therefore attributed to the service connected cause.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Resolving reasonable doubt in the Veteran's favor, service-connection for pulmonary disease, diagnosed as COPD and bronchitis is granted. 







							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for chronic obstructive pulmonary disease (COPD), as a result of in-service asbestos exposure is granted.

Service connection for bronchitis is granted.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


